Citation Nr: 1243752	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to a disability rating for post traumatic stress disorder (PTSD) in excess of 30 percent from September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to August 1992 and from November 1996 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for PTSD and found that new and material evidence had not been received to reopen a claim for service connection for major depressive disorder.  Jurisdiction of this case now rests with the Pittsburgh RO.

A July 2005 rating decision by the RO confirmed the denial of service connection for PTSD.

On his February 2008 Form 9, the Veteran requested a Board hearing at the Unites States Consulate in Dusseldorf, Germany; however, in March 2008, the Veteran withdrew his request.  38 C.F.R. § 20.704(e) (2012).

In February 2010, the Board granted entitlement to service connection for PTSD and reopened and remanded the claim for entitlement to service connection for major depressive disorder.  

In a May 2010, the RO effectuated the Board's grant of service connection for PTSD, and assigned a noncompensable disability rating for PTSD, as of September 30, 2004.  In addition, the RO deferred a decision on the issue of entitlement to service connection for major depressive disorder, pending additional development.

In an October 2011 rating decision, the RO increased the disability rating for PTSD to 30 percent as of September 30, 2004, and assigned a temporary evaluation of 100 percent effective January 3, 2006, with a 30 percent disability rating again effective as of April 1, 2006.  In addition, the RO granted a 100 percent disability rating for PTSD as of February 17, 2006.  
The Board notes that, in a July 2007 statement the Veteran raised the issue of clear and unmistakable error (CUE) with the prior final decisions denying entitlement to service connection for major depressive disorder and earlier effective dates for service- connected sleep apnea, cervical spine disability, and lumbar spine disability.  As the issue of CUE had not yet been adjudicated, it was referred to the RO for appropriate action.  In an October 2012 statement, the Veteran, through his representative, withdrew these claims.  

The Veteran submitted additional evidence subsequent to the issuance of the most recent supplement statement of the case; however, as he provided a waiver of review by the Agency of Original Jurisdiction, and this decision is favorable to the Veteran, referral of this evidence is not necessary.  38 C.F.R. § 20.1304(c) (2012).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's depression is related to his service-connected PTSD.

2.  For the period beginning September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007, the Veteran's PTSD has been manifested by total occupational and near total social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2012).

2.  For the period beginning September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007, the schedular criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Background

The Veteran contends that his PTSD warrants a higher disability rating for the time period from September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007, and that he has secondary depression which should be service-connected.  

The Veteran has stated that he was in counseling from 1986 to 1988 at Womack Army Hospital.  These records are unavailable; however, his service treatment records reflect that he complained of anxiety and nervousness in July 1986.  He was given medication and reported that he felt better the next day.  

Service treatment records reflect that the Veteran was seen by a provider at Eli Lilley, while still on active duty in September 1998, and was diagnosed with depression and prescribed antidepressant medication.  In October 1998, an in-service provider renewed the prescription for medication and assessed the Veteran with depression and anxiety.  He encouraged the Veteran to seek continued treatment once he was discharged later in October 1998.  

Medical records reflecting treatment from September 1998 to October 1998 from Eli Lilley and Company show that the Veteran was being treated with medication for depression.

A September 2003 Intake Assessment from the University of Virginia Department of Student Health, Counseling and Psychological Serviced (UVA) reflect that the Veteran reported that he had symptoms of depression and anxiety.  It was noted that his symptoms had emerged in the context of marital difficulties and concern with an upcoming comprehensive examination.  He also noted that he continued to mourn the loss of his military career and that he was dismissed in 1998.  He described his first episode of depression in 1990, when he returned from duty; his wife had left him and his father had died of lung cancer.  The Veteran indicated that, during this time, he held a gun to his head but did not fire, and that he had not been suicidal since that time.  The second episode of depression was in 1997 and 1998, when he was being investigated and dismissed from the military.  The Veteran indicated that he lost his military career as he married a Russian woman while working in intelligence in Russia, and experienced this as a traumatic loss.  He was diagnosed with recurrent major depressive disorder.  

Medical records from UVA reflect that the Veteran was seen for 27 therapy sessions from September 2003 to June 2004, and was diagnosed with major depressive disorder, recurrent moderate, which was in full remission.  The private examiner noted that the Veteran had made good use of therapy to understand the issues that precipitated his depression and anxiety in 2003.  He went on to achieve symptom relief with a combination of psychological and psychotherapeutic interventions.  He began exploring factors that predisposed him to anxiety, depression, frustration, and inhibitions in several areas of his life, including interpersonal relationships, work and creativity.  Further, he became better able to enjoy his life with a diminished reliance on narcissistic defenses.  Still, the examiner opined that he would benefit from treatment in the future to address relationship issues, primarily related to closeness/dependence and comfort with his feelings.

In February 2004, the Veteran noted that he had been treated for depression in service, and that it had been a continuous problem since that time.

In a September 2004 statement, the Veteran contended that, immediately prior to his deployment to Panama, he learned that his father had died from lung cancer.  He stated that he felt guilt at not being able emotionally or mentally to grieve his father's death while on active duty.  Upon his return from active duty in 1992, he found that his wife had left him for another man.  He reported that he felt out of control, and began carrying a gun with him, even inside his house, as it made him feel more comfortable.  At one point, he loaded the gun and pointed it at his head, but did not pull the trigger.  He began drinking heavily during this time.  He reported that he had no close relationships in his life, and that most of the time he was hopeless when he saw happy, normal people with families, children, and very good friends.  It made him feel alienated and different, with a feeling that he would never have these relationships in his life. 

The Veteran reported that after he graduated from college, he joined the Navy as an intelligence officer in 1996.  He indicated that, after he disclosed the fact that his wife was Russian, the Navy decided that this was a "threat to national security" due to her Russian citizenship, and revoked his security clearance.  The Veteran reported that he fought this decision for two years, and became depressed and suicidal at times.  He noted that his stress and anxiety felt unbearable.  He felt extreme anger and as though he was on his own, and even became suspicious of his wife.  He took terminal leave for 45 days when he obtained employment at Eli Lilley and Company, but was fired on the last day of training.  

He noted that he began treatment for depression and was prescribed anti-depressant medication while at Eli Lilley, and had the prescription refilled by the VA.
The Veteran left the Navy in 1998, and reported that he had held two jobs between February 1999 and April 2001.  He was extremely depressed and felt guilty for losing his career.  He entered graduate school in 2001, but reported that he had a difficult time concentrating and turning in assignments on time.  He had anxiety since he left Panama, had difficulty in crowded places and was always stressed about potential threats, especially if someone acted aggressively.  He reported that he became angry and anxious and often forgot to do simple things such as paying bills.  He reported that the previous September, before he filed for divorce, his panic attacks became even worse.  He noted that, while the anti-depressant medication took the edge off the panic attacks and depressive moods, they were not controlled and still affected his daily life.  He still had nightmares and night frights and was afraid to go to sleep at times.  He indicated that he did not have any of these symptoms prior to his active duty in Panama.   

A March 2005 statement from Dr. Matthias Hentschel shows that the Veteran reported anxiety, panic and nervousness, and had been on anti-depressants that had no effect.  He indicated that he often complained of nightmares and that he was diagnosed with PTSD.

A March 2005 letter from the Veteran's wife reflects her observations that the Veteran was extremely moody, and was very talkative and outgoing in public and extremely reserved and aloof in private.  He displayed sudden outbursts of anger followed by feelings of helplessness.  She described one incident when they had an argument, and the Veteran was speaking in a very loud voice to her and she later found him on the floor, crying and holding a gun.  She noted that the Veteran never had a need to keep in touch with people, even his close family members, and that he isolated himself in his office for hours.  In addition, she noted that the Veteran had a strange sleeping pattern, as he was generally awake all night and slept during the day.  Finally, she noted that the Veteran had problems finishing projects, and that he would start certain projects and loose interest and never finish them.

Another letter from a friend reflects her recollection of an angry outburst from the Veteran that she found to be shocking and inappropriate.  She reported that the Veteran's "emotional numbness" startled her.  She noted that he began drinking more, and became more distant. 

The VA provided the Veteran with an examination in Germany, where he resided in February 2007.  The examiner stated that it was more likely as not that the severe depressive disorder and anxiety disorder has been caused by and was secondary to the diagnosis of PTSD.  At the time of the examination, the Veteran reported that the first time he had symptoms of depression was in the wintertime of 1990.  He went through a divorce and started drinking more.  In 1991, he began developing symptoms of PTSD and attempted suicide in 1990 and 1997.  He started getting treatment in 2002 for major depressive disorder.  In 2003, he went to Germany to study, and the depressive symptoms persisted.  

The Board notes that the RO assigned a 100 percent disability rating for the Veteran's PTSD as of this date.  However, this examination provides additional details, from a historical perspective, relevant to the issues on appeal.

The examiner noted in the history section of the examination that the Veteran's depressive disorder relapsed after discharge, and his symptoms were once again as bad as they were at the beginning of treatment.  He had persistent symptoms such as bad mood and suicidal ideals and was afraid he might hurt himself.  He could not work and was therefore in need of money and had no insurance, so he stopped treatment.  He was very alone and very often in a dissociative state, mostly in situations of social contact, and therefore avoided contact.  The examiner noted that the loneliness was a dangerous condition.  There were no social relations and only some contact with his mother in the United States by phone.  He had persisting anxiety and therefore no daily life activity, and felt hopeless.

In a September 2011 VA opinion, the examiner opined that the Veteran's depressive disorder was diagnosed toward the end of his time on active duty, but that there was no documentation to support that this continued to be a factor after his first course of medication.  In other words, it appeared that the symptoms had resolved and he was able to start a graduate program.  The examiner concluded that there was no evidence that he continued to be affected by depression that was diagnosed during his last month in service.  The examiner additionally opined that alcohol abuse was not related to his documented treatment, as there was no treatment in the service related to alcohol abuse.  In addition, the examiner concluded that there was very little evidence to show that the Veteran had PTSD, and that, even if this were conceded, depressive disorder and alcohol abuse were separate conditions which would not be secondary to PTSD.  In this case, the Veteran also claimed some symptoms of depression prior to any later diagnosis of PTSD.  Given those circumstances, his depression was not secondary to other conditions, but would be independent.  The examiner concluded that PTSD does not cause depression or alcohol abuse.  

In addition, the examiner opined that there was no documentation to suggest that the Veteran's service-connected PTSD had permanently aggravated his depressive disorder or alcohol abuse beyond a normal progression.  Once again the examiner noted that she found very little evidence that the Veteran had PTSD, and that the Veteran's depression was a separate disorder from his PTSD.  The depression and alcohol abuse were not caused by or a result of his military service or any PTSD.  

The examiner concluded that none of the disorders were related to the treatment documented in the service, and the examiner did not find any history to support the Veteran's claim that he had PTSD related to service.  She noted that, in one of the letters from one of his doctors, there was even the suggestion that he had witnessed events in Moscow in 1995 that were traumatic; however, there was no distinction made between symptoms linked to his event or the military.  She did acknowledge that it appeared that the Veteran had a number of interpersonal stressors such as the loss of his military career, loss of time in graduate school, the end of two marriages and some reference to difficulties in a more recent relationship with a female in Germany, which likely played a role with respect to his depression and alcohol dependence.  She concluded, however, that those events would not directly cause his psychiatric disturbance, but would likely play a role in it continuation.

A September 2011 opinion from a private examiner, Michael L. Cesta, MD, FACP, reflected his opinion, after reviewing the record of evidence, that the Veteran had been totally disabled, secondary to pervasive mental illness, since February 2004 or earlier.  He opined that, since that time, he had not been able to work in a substantial manner, although he had made multiple attempts to further his education.  The examiner acknowledged that the Veteran was able to enroll in a Masters program in 2001, which typically took two years to complete, but indicated that he was not able to complete it until 2007, and was never able to go on a to Ph.D. level of education.  The examiner noted that the Veteran had severe psychiatric disease since active duty and had seriously contemplated killing himself on several occasions, and that his psychiatric disease had been intractable, progressive, and unremitting despite aggressive psychiatric intervention.  The examiner reviewed the history of the Veteran's psychiatric treatment and the lay statements of records, and concluded that there was no question that the Veteran had one of the most severe psychiatric disease processes associated with PTSD that he had ever seen.  He not only had PTSD meeting the DSM-IV criteria, but had comorbid major depression with unremitting active suicidal ideation, mood lability, and the incapacity to engage in any type of interpersonal relationships, requiring multiple hospitalizations.  He concluded that the Veteran was severely and pervasively mentally ill, potentially dangerous, violent, and unpredictable.  He was not capable of working in any type of work environment, or even in social settings that may have any degree of complex interaction.  It was the examiner's unequivocal opinion that the Veteran was completely disabled due to his mental illness, and had been so since at least 2004 but likely far earlier.

The Veteran submitted a private opinion dated in September 2012 from the same private examiner.  This examiner stated that he had reviewed the Veteran's medical records, service treatment records, and ancillary information with particular attention to the September 2011 VA opinion.  The private examiner found that the Veteran was pervasively and profoundly mentally ill, had multiple suicide attempts, complete dysfunction in all aspects of his life, including occupational, social, familial, and even his capacity to function in a simple and reasonable fashion in the most basic aspects of life.  Although the Veteran had evidence of an above average intellect and capacity, he had essentially failed at all aspects of his life since his active duty service.  The examiner strongly disagreed with the VA examiner's September 2011 opinion-in particular, he disagree with the VA examiner's statement that the Veteran's depressive disorder and alcohol abuse were completely separate from his diagnosis of PTSD.  He provided multiple references that indicated the intimate connection of comorbid diseases in PTSD, and that it was extremely common for people with psychiatric disorders to turn to substance abuse in an effort to mitigate the emotional disarray caused by PTSD.  While the VA examiner concluded that there was no evidence that the Veteran's depressive symptoms continued after his first course of medication, the private examiner noted that Veteran had made multiple suicide attempts consistent with major depressive disorder and had pervasive and severe symptoms of depression, hopelessness, helplessness, and despair since active duty.  The private examiner found that none of these symptoms had abated to any significant extent, and continued to be a component in the Veteran's mental illness.  

The private examiner also acknowledged that the VA examiner opined that the Veteran's alcohol abuse was not connected to his PTSD, as there was no evidence of treatment in service.  He pointed out that there was no requirement that the Veteran would have had to be diagnosed or treated for alcohol dependence while on active duty service for that disease to be a comorbid factor associated with PTSD.  In fact, in the large majority of cases, individuals with PTSD utilized illicit substances and alcohol to mitigate psychiatric illnesses did so subsequent to their active duty service, when the symptoms of their disease process became unmanageable.  

The private examiner also opined that the VA examiner's opinion was not consistent with the modern understanding of PTSD and the comorbid disease process.  He opined that, in the case of the Veteran, major depression, alcohol dependence, and PTSD were not separate entities, but were potentiating disease processes that had intertwined to worsen his disability.  The private examiner noted that the Veteran was not diagnosed with PTSD while on active duty, but that this disease process began during active duty in relation to his service combat exposure.  He developed signs and symptoms of depression during active duty, which did not "come out of the blue" but lead to the development of depressive symptoms consistent with a depressive episode.  The fact that the Veteran complained about his marriage terminating did not minimize his service experiences in any way.  The examiner noted that the Veteran received the Combat Infantryman Badge, which reflected significant combat exposure.  He found that it would be nonsensical to pin his psychiatric symptoms on the dissolution of his marriage, when he witnessed atrocities in Panama that haunted him until this day.  The examiner noted that the Veteran was subsequently diagnosed with major depressive disorder, which he believed was one illness following the other, each exacerbating one another.  The examiner noted that the literature was rife with examples of comorbid disease processes associated with PTSD, often including mood disorders, such as depressive disorder, and substance abuse disorders.  The examiner gave several citations to such literature.  The private examiner opined that the VA examiner's statement that "PTSD does not cause depression or alcohol abuse" was somewhat naïve, overly simplistic and not consistent with literature on PTSD and comorbid disease processes, and that there were comorbid disease processes associated with virtually every illness in every field of medicine.  

In terms of aggravation, the private examiner found that the VA examiner's opinion was even farther from the modern understanding of psychiatric illness.  He noted that it was very clear in the medical literature, and especially in the case of the Veteran, that PTSD was a contributing factor to the development of a mood disorder and substance abuse.  The private examiner opined that the VA examiner's opinion that the Veteran did not have PTSD was mistaken.  He noted that the medical record was extremely clear in describing all of the classic DSM-IV's signs and symptoms associated with PTSD, and the fact that he was exposed to combat during service.  The private examiner found that it was virtually irresponsible of the VA examiner to attempt to disconnect the Veteran's mental illness with his active duty service after this causal relationship had already been established by several private examiners, the Social Security Administration, and the VA.

In sum, the private examiner found that it was clear that the Veteran experienced trauma while on active duty service and that he was diagnosed by multiple physicians with PTSD, major depression, and alcohol dependence.  He noted that the Veteran did not suffer from any psychiatric illness before his active-duty service, did not suffer from a substance abuse disorder prior to service, and developed symptoms as a direct result of active-duty service.  He noted that the VA examiner's report attempted to disconnect and oversimplify the Veteran's behaviors, actions and symptoms subsequent to his active duty service.  Her report made it appear that the Veteran's PTSD developed from some other trauma, but there was no trauma other than his combat operations while on active duty.  He found that the VA examiner's report attempted to indicate that the Veteran's other illnesses, major depressive disorder and alcohol dependence, appeared "magically" and just happened to be separate illnesses that the Veteran would have had whether or not he had PTSD.  This was extremely difficult to believe or support, given the Veteran was without any psychiatric illness prior to active duty and developed all of his symptoms subsequently.  He found that the opinion of the VA examiner was internally inconsistent, not supported by the modern view of PTSD, and completely ignored the concept of comorbid disease processes.  

The private examiner concluded that he disagreed with all aspects of the VA examiner's hypothesis that the Veteran essentially developed three separate psychiatric illnesses and that they have nothing to do with his experiences in Panama where he experienced trauma.  

In addition, the private examiner opined that the Veteran had been unable to obtain nor maintain employment, engage in society, nor function at any appropriate level since at least February 2004.  Since service he had isolated himself, been hospitalized numerous times, and had been unable to perform adequately or complete attempts at higher education, and had exhibited bouts of anxiety, suicide attempts and suicidal ideations.

Service connection - depression

Rules and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As to the question of whether the Veteran's depression is related to his service-connected PTSD, the Board concludes that the evidence of record is in favor a finding that the Veteran's depression is related to his service-connected PTSD.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Federal Circuit has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board acknowledges that the February 2007 examiner, who opined that it was more likely that the Veteran's severe depressive and anxiety disorders were been caused by and was secondary to the diagnosis of PTSD, did not provide an adequate rationale for his opinion and did not have access to the Veteran's claims file.  As such, this opinion is not of particular value in the determination of the etiology of the Veteran's major depressive disorder.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

The September 2011 VA examiner opined that the Veteran's depression was not related to or part of his service-connected PTSD.  Her reasons for this were, in part, based upon her opinion that the Veteran did not actually have a diagnosis of PTSD; however, the record reflects that the Veteran was diagnosed with PTSD on several occasions.  She also opined that the Veteran did not have depression after his first course of medication at UVA in 2003 and 2004; however, she did not take into account the evidence of ongoing, and in fact debilitating, symptoms of depression throughout the record throughout the appeals period.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record or with an inaccurate factual premise, see Miller v. West, 11 Vet. App. 345, 348 (1998) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993), and that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, this examination report has very little probative value.  

The Board finds that the private examiner's opinion has the most probative value with regard to whether the Veteran's depression is related to and part of his service-connected PTSD.  The examiner noted that he had reviewed the Veteran's service treatment records and medical evidence of record, and took into account the Veteran's lay statements and those of his family and friends.  The Board acknowledges that there are some inconsistencies in the opinion.  For example, the examiner references findings of the Social Security Administration, and these records are not part of the claims file.  However, overall, this private examiner's opinion provides competent, probative evidence with regard to the issue of whether the Veteran's depression is part and parcel with his PTSD, for the following reasons.  

This examiner opined that, in the case of the Veteran, major depression, alcohol dependence, and PTSD were not separate entities, but were potentiating disease processes that had intertwined to worsen his disability.  He provided a thorough rationale for this opinion, referencing current relevant literature concerning individuals with PTSD and comorbid mood disorders, such as depression, and relating these findings directly to the Veteran's case.  He reviewed the Veteran's symptomatology, and concluded that the Veteran's depression was part of his PTSD.

In addition, this examiner provided a thorough review of the VA examiner's September 2011 opinion, strongly disagreeing with several aspects of her opinion and providing detailed explanations as to his reasoning.  He opined that her opinion regarding the relationship of PTSD with other disorders-specifically, that there was no relationship between the Veteran's PTSD and his depression-was naïve and not based on the current understanding of PTSD and comorbid psychiatric disorders.

As the private examiner's opinion is therefore more thorough and based upon the current literature and understanding of mental illness, the Board finds that this opinion has more probative value.

As such, service connection is warranted for depression.

Initial rating - PTSD with depression from September 30, 2004 through January 2, 2006 and  April 1, 2006 through February 13, 2007

Rules and regulations

As an initial matter, as the evidence has reflected that the Veteran's depression is part and parcel with his PTSD, the symptoms of both of these disabilities will be rated together.  See Mittleider.

PTSD and depression are rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434. 

The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.


Analysis

The Board finds that the evidence of record supports a finding that the Veteran's PTSD has resulted in near total social and total occupational functioning for the period beginning September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007.  

The evidence shows that the Veteran had been unable to work due to his service-connected psychiatric disabilities since at least 2004.  The Veteran's private examiner provided two opinions, in September 2011 and September 2012, reflecting that he had reviewed the evidence of record for the time period beginning in 2004, and that it was his unequivocal opinion that the Veteran was unable to work and form any sort of lasting or meaningful relationships.  He found that the Veteran's psychiatric disabilities were severe, intractable and debilitating.  This opinion is supported by other evidence of record, including the lay statements of record from the Veteran, his family members and friends who knew him well.  

The Board notes here that GAF scores are typically used in treatment and examination for psychiatric disabilities, as a guide to the Veteran's ability to participate in various occupational the social aspects of life.  In this case, the examiners did not provide GAF scores for the Veteran.  Nevertheless, the Board finds that the record of evidence is sufficient to decide the claim on appeal.

The Veteran has had very little ability to maintain relationships, and no ability to obtain or maintain employment.  The evidence reflects that the Veteran has had near total social impairment and total occupational impairment over the entire appeals period.  

While the symptoms set out in the rating criteria for mental disorders are intended as a guide for rating purposes, and not a dispositive list, it is significant to note that the Veteran displayed several of these symptoms during the relevant time period from September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007.  In particular, the Veteran exhibited grossly inappropriate behavior and was a persistent danger to himself and others.  Lay statements and medical evidence reflected that the Veteran had suicidal ideation and angry outbursts that were "shocking and inappropriate."  In addition, he exhibited intermittent inability to tend to activities of daily living.  It was noted that his sleep schedule was such that he slept during the day and was awake at night, and that he sometimes forgot simple tasks such as paying his bills.  For these reasons, the Board finds that the Veteran meets the criteria for a disability rating of 100 percent for PTSD with depression for the period beginning September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's PTSD with depression are contemplated by the rating criteria set out in Diagnostic Codes 9411 and 9434.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.  Thus, the evidence does not support referring this case for an extraschedular evaluation.



TDIU considerations

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing or following 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).   A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

Hence the grant of a 100 percent disability rating for the entire appeal period renders any claim for a TDIU raised by the evidence of record moot.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).


ORDER

Service connection for depression is granted, as it is related to the Veteran's service-connected PTSD, subject to the law and regulation governing payment of monetary benefits.

A 100 percent disability rating for PTSD with depression, for the period beginning September 30, 2004 through January 2, 2006 and from April 1, 2006 through February 13, 2007, is granted subject to the law and regulation governing payment of monetary benefits.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


